Citation Nr: 1100377	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to initial compensable evaluation for service-
connected status post septorhinoplasty for residuals of nasal 
fracture.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1977.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).

At a November 2009 Board hearing, the Veteran testified that his 
nonservice-connected sleep apnea and allergic rhinitis had been 
aggravated due to his service-connected status post residuals of 
septorhinoplasty.  Additional disability resulting from aggravation 
of a nonservice-connected disorder by a service-connected disorder 
may also be granted service connection under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Accordingly, the issues of entitlement to service connection 
for sleep apnea and allergic rhinitis as secondary to 
service-connected status post residuals of septorhinoplasty 
have been raised by the Veteran, but have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's status post 
septorhinoplasty for residuals of nasal fracture has not been 
manifested by 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.
CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected 
status post septorhinoplasty for residuals of nasal fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected status post septorhinoplasty for 
residuals of nasal fracture arises from his disagreement with the 
initial disability evaluation assigned to this condition following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice as to this 
claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been satisfied 
in this case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the 
Board's April 2010 remand, the RO attempted to obtain the most 
recent treatment records from Dr. B.S.  In a April 2010 letter, the 
RO requested that the Veteran complete and return a VA Form 21-
4142, Authorization and Consent to Release Information, for Dr. S., 
to obtain all relevant treatment records.  However, the record 
reflects that the Veteran did not respond.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA 
has also provided the Veteran with multiple medical examinations to 
determine the severity of his status post residuals of 
septorhinoplasty.  38 C.F.R § 3.159(c)(4).  In compliance with the 
Board's April 2010 remand, an August 2010 VA examination was 
accomplished to ascertain the current level of the Veteran's status 
post septorhinoplasty for residuals of nasal fracture.  As the 
August 2010 VA examination provides sufficient detail to determine 
the current severity of the Veteran's service-connected nose 
disability, the Board finds that there has been substantial 
compliance with its April 2010 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The Board also finds that the August 2010 VA examination 
is more than adequate, as it was based upon a physical examination 
of the Veteran, a review of his claims file, and with consideration 
of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  As the overlooked evidence was not only 
suggested, but obtained, the Board also finds that its duty under 
38 C.F.R. § 3.103(c)(2) is met.  Bryant v. Shinseki, 23 Vet. 
App. 488 (2010) (per curiam).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see 
also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding 
that the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence shows, 
or fails to show.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding 
that the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board 
may only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for the Veteran's status post septorhinoplasty 
for residuals of nasal fracture was granted by a March 2007 rating 
decision and a noncompensable evaluation was assigned under 
Diagnostic Code 6502, effective from July 12, 2006.  The Veteran 
filed a timely notice of disagreement in March 2007 with respect to 
the disability evaluation assigned for his service-connected status 
post residuals of septorhinoplasty and perfected the appeal in June 
2008.

The Veteran's service-connected status post residuals of 
septorhinoplasty is evaluated under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  A 10 percent evaluation is assigned 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  
A noncompensable evaluation is assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In a July 2006 private treatment report, the Veteran reported 
chronic difficulty breathing through his nose, predominantly in the 
right side.  Examination of the nasal turbinates revealed a mild to 
moderate degree of septal deviation on the right side.  No 
tenderness, masses, or lesions were found.  The assessment was 
chronic right nasal congestion, suggestive of nasal septal 
deviation.

In February 2007, the Veteran underwent a VA examination.  The VA 
examiner noted that the claims file was not available for review.  
The Veteran gave a history of a septorhinoplasty in 1977 after 
sustaining a nasal fracture while in service.  He reported 
difficulty breathing out of the right side of his nose for the past 
10 years and stated that he breathed out of the left side.  The 
Veteran also reported that he had allergic rhinitis symptoms since 
he was a teenager, with sneezing, watering, itching, and burning of 
his eyes and nose, mainly in the spring, as well as headaches and 
obstructive sleep apnea.  There was no dyspnea at rest, but the 
Veteran did have dyspnea on exertion.  On physical examination, the 
Veteran's external nose was straight and symmetrical; there was no 
external nasal deformity; and the nasal septum was straight.  No 
pus, polyps, or blood was seen in either nasal cavity.  No 
tenderness over the frontal or maxillary sinuses was shown.  The 
examiner found that the Veteran had a fairly good nasal airway on 
the left and slightly decreased airway on the right.  The examiner 
noted that the Veteran's nasal obstructive symptoms were mainly due 
to swelling of the nasal turbinate tissue, which was likely 
secondary to his allergies.  The examiner opined that was not a 
residual of the Veteran's septorhinoplasty surgery.  The examiner 
further stated that the Veteran had an extreme narrow posterior 
pharyngeal airway, which played a big part in his sleep apnea.  The 
diagnoses were status post septorhinoplasty for nasal fracture, 
with no residual; seasonal allergic rhinitis; and obstructive sleep 
apnea.

In May 2008, the Veteran was afforded another VA examination.  The 
VA examiner stated that the claims file was reviewed.  The Veteran 
reported a history of nasal fracture in 1977, which he believed 
caused him to have trouble breathing out of his nose.  It was noted 
that the Veteran's current rhinitis symptoms included nasal 
congestion, excess nasal mucous, itchy nose, watery eyes, and 
sneezing.  On physical examination, the examiner noted that there 
was 20 percent nasal obstruction due to swollen turbinates, 
bilaterally.  No nasal polyps, septal deviation, permanent 
hypertrophy of turbinates, or rhinoscleroma were found.  Tissue 
loss, scarring, or deformity of the nose was not shown.  As to the 
disability's effect on the Veteran's occupation, it was noted that 
the Veteran was currently working full-time as an electrician 
helper and did not miss any time from work during the previous 
year.  The diagnoses were seasonal allergic rhinitis with enlarged 
inferior nasal turbinates causing some nasal airway obstruction and 
post septorhinoplasty with no residual.  The examiner opined that 
the Veteran's breathing problem and nose bleeds in the past were 
not related in any way to the Veteran's septorhinoplasty.  In 
support of this opinion, the examiner stated that the Veteran's 
breathing problem through his nose was secondary to his allergic 
rhinitis causing swollen inferior turbinates with nasal 
obstruction.


At his November 2009 hearing before the Board, and through various 
written statements, the Veteran reported that he was unable to 
breathe through his nose and the nose was totally blocked on the 
right side and partially blocked on the left side.  He described 
that the nasal blockage caused severe breathing problem and trouble 
sleeping and that he was told that the only way to improve the 
condition was through a tracheotomy.

Most recently, the Veteran underwent a VA examination in August 
2010.  The VA examiner stated that the claims file was reviewed.  
The examiner reviewed the Veteran's past history of nasal fracture 
in 1977, seasonal allergic rhinitis since childhood, and severe 
obstructive sleep apnea as shown by a 2008 sleep study.  Current 
treatment included Flonase nasal inhaler once daily for allergic 
rhinitis, which relieved much of the Veteran's sneezing, watering, 
and itching of eyes and nose and reduced the swelling of his nasal 
turbinates and thus improved his nasal airway.  The examiner noted 
the current rhinitis symptoms included nasal obstruction, excess 
nasal mucous, itchy nose, watery eyes, and sneezing, and that there 
were no current sinus symptoms.  The Veteran reported frequent 
breathing difficulty.  On physical examination, no evidence of 
sinus disease was found and no soft palate abnormality or speech 
impairment was shown.  The examiner noted that there was 0 percent 
left nasal obstruction and 10 percent right nasal obstruction.  No 
nasal polyps, septal deviation, permanent hypertrophy of 
turbinates, or rhinoscleroma were found.  Tissue loss, scarring, or 
deformity of the nose was not shown.  There was no history of 
laryngectomy and current appearance of the larynx was normal.  The 
examiner found that there was mild hypertrophy of the right 
inferior nasal turbinate, secondary to the Veteran's allergic 
rhinitis, which caused approximately 10 percent right nasal airway 
obstruction.  The examiner also noted that the frontal and 
maxillary sinuses transillumated well, which ruled out acute and 
chronic sinusitis.  The diagnosis was post septorhinoplasty with no 
residual.  The examiner described that the Veteran did not have 50 
percent obstruction of his nasal passage on either side or complete 
obstruction on either side of the nose.  The examiner further 
stated that there were no significant effects on usual occupation 
or daily activities resulting from the disability.

The evidence of record establishes that since the initial grant of 
service connection, the Veteran's status post residuals of 
septorhinoplasty do not meet the criteria for a compensable 
evaluation.  The Board has considered the Veteran's subjective 
complaints that he currently has total right nasal obstruction and 
a significant partial left nasal obstruction, which cause severe 
breathing problem.  However, the objective medical evidence of 
record fails to demonstrate 50 percent or more obstruction of the 
nasal passage on both sides or complete obstruction on one side.  
Although the February 2007 examiner did not specify the percentage 
of obstruction in the nasal airway, the examiner found that the 
Veteran had a fairly good nasal airway on the left and slightly 
decreased airway on the right.  Moreover, the examiner concluded 
that there was no residual of status post septorhinoplasty as the 
nasal obstructive symptoms were mainly due to swelling of the nasal 
turbinates, which was secondary to the Veteran's allergies.  The 
May 2008 VA examination revealed 20 percent nasal obstruction, 
bilaterally.  Here, the VA examiner also opined that the nasal 
airway obstruction was caused by enlarged inferior nasal turbinates 
due to seasonal allergic rhinitis and there was no residual from 
the service-connected septorhinoplasty.  Further, the April 2010 VA 
examination found no obstruction in the left nasal airway and 
approximately 10 percent obstruction in the right nasal airway.  
The April 2010 VA examiner also attributed the 10 percent 
obstruction in the right nasal airway to mild hypertrophy of the 
right inferior nasal turbinate that was secondary to allergic 
rhinitis.  Accordingly, a compensable evaluation is not warranted 
under the Diagnostic Code 6502 during the entire appeal period.  
See C.F.R § 4.97, Diagnostic Code 6502.

The Board has also considered whether a separate or higher rating 
is warranted under any other code for both time periods.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  There is no evidence of 
record that the symptoms attributable to residuals of 
septorhinoplasty would be more appropriately evaluated under any 
alternate diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6504 
provides that scars of the nose or loss of part of the nose may be 
assigned a 10 percent rating if there is loss of part of one ala, 
or other obvious disfigurement; or a 30 percent rating if the 
scarring or loss of part of the nose results in exposure of both 
nasal passages.  Here, the evidence of record does not show 
external scarring, loss of part of the nose, or any disfigurement.  
Specifically, no tissue loss, scarring, or deformity of the nose 
was shown at both the May 2008 and April 2010 VA examinations.  
There is also no evidence that the Veteran's status post residuals 
of septorhinoplasty are manifested by an injury to the pharynx, 
stenosis of the larynx, complete organic aphonia, total 
laryngectomy, laryngitis, or sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6502 to 6521 (2010).  While the record indicates a 
current diagnosis of allergic rhinitis, the issue of entitlement to 
service connection for allergic rhinitis as secondary to service-
connected status post septorhinoplasty has been referred to the RO 
for appropriate action.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2010).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because 
the ratings are averages, it follows that an assigned rating may 
not completely account for each individual veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 
(2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Therefore, initially, there must be a comparison between the level 
of severity and symptomatology of the veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe a veteran's 
disability level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the current rating inadequate.  
The Veteran's nose disability is evaluated pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6502, the criteria for which are found to 
specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's service-connected 
status post septorhinoplasty for residuals of nasal fracture has 
not been manifested by 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  The February 
2007 examiner found that the Veteran's had a fairly good nasal 
airway on the left and slightly decreased airway on the right.  The 
restriction of the nasal airway was 20 percent obstructed, 
bilaterally, on the May 2008 VA examination, and the April 2010 VA 
examination revealed no obstruction in the left nasal airway and 
approximately 10 percent obstruction in the right nasal airway.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
current disability rating assigned for his service-connected nose 
disability.  A compensable rating is provided for 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, but the evidence of record did not 
demonstrate that such manifestations were present in this case.  
The criteria for the current disability rating more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is adequate 
and no referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected nose disability, 
the evidence shows no distinct period of time since the initial 
grant of service connection, during which the Veteran's 
service-connected nose disability varied to such an extent that a 
compensable rating would be warranted.  Thus, staged ratings are 
not in order.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence is 
against the Veteran's claim for an initial compensable evaluation 
for service-connected status post septorhinoplasty for residuals of 
nasal fracture, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1991).


ORDER

An initial compensable evaluation for service-connected status post 
septorhinoplasty for residuals of nasal fracture is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  
At the November 2009 hearing before the Board, the Veteran 
testified that he was unable to work due to sleep problems 
associated with his difficulty breathing.  He stated that the 
resulting lack of sleep is incapacitating to the extent that he 
would fall asleep anywhere at any time.  Accordingly, the issue of 
TDIU is part and parcel of the determination of the initial 
evaluation for the Veteran's status post septorhinoplasty for 
residuals of nasal fracture and is properly before the Board.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a 
request for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities; if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased rating 
is whether a total rating based on individual unemployability as a 
result of that disability is warranted).  As the RO has not yet 
considered whether the Veteran is entitled to a TDIU, the issue 
must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to the claim of 
entitlement to TDIU.

2.  The RO must send the Veteran VA Form 21-
8940, Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to complete, with instructions to return 
the form to the RO.

3.  The RO must also contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

4.  Thereafter, the RO must then adjudicate 
the issue of whether a TDIU is warranted.  
If the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.


No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


